Filed 6/23/14 In re J.B. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re J.B., A Person Coming Under the                                   B252106
Juvenile Court Law.
                                                                        (Los Angeles County
                                                                        Super. Ct. No. CK60203)
LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES,
         Plaintiff and Respondent,

         v.

ALONZO B.,
         Defendant and Appellant.

         APPEAL from a judgment of the Superior Court of Los Angeles County, Emma
Castro, Juvenile Court Referee. Affirmed.
         William Hook, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
and Jeanette Cauble, Deputy County Counsel, for Plaintiff and Respondent.


                                               _______________________
       Appellant Alonzo B. appeals from the juvenile court’s orders terminating his
parental rights over his alleged son, J.B., pursuant to Welfare and Institutions Code1
section 366.26 and selecting a non-relative adoption as the child’s permanent plan.
Alonzo argues that the juvenile court erred by failing to provide him with proper notice
of the dependency proceedings and an opportunity to appear, and failing to ensure that a
paternity test previously ordered was administered. Alonzo asserts that these alleged
errors deprived him of his constitutional right to due process because they precluded
him from elevating his paternity status, obtaining reunification services, and pursuing a
relative placement for his son. We conclude that any errors committed by the juvenile
court were harmless under the circumstances of this case, and affirm.

                 FACTUAL AND PROCEDURAL BACKGROUND
I.     Section 300 Petition
       This matter came to the attention of the Department of Children and Family
Services (DCFS) on January 29, 2012 following a referral alleging that Dionne B.
(Mother) had abandoned her then 10-month-old son, J.B. (born March 2011), at a church.
Mother initially denied that J.B. was her son, but later admitted that she had left him at
the church because she believed he was a “devil child.” She was arrested and charged
with child endangerment. In an interview with the DCFS, Mother indicated that she no
longer wanted J.B. because he was the product of an affair with a married man. She
identified Alonzo as J.B.’s father and stated that his whereabouts were unknown. J.B.
was taken into protective custody and placed in foster care.
       On February 1, 2012, the DCFS filed a dependency petition on behalf of J.B.
under section 300, subdivision (b), which alleged that Mother had mental and emotional
problems that rendered her unwilling and unable to provide J.B. with appropriate parental
care. On February 2, 2012, the juvenile court ordered that J.B. be detained from Mother


1       Unless otherwise stated, all further statutory references are to the Welfare and
Institutions Code.


                                              2
and placed in foster care. The court also ordered the DCFS to present evidence at the
next hearing of due diligence in attempting to locate Alonzo. The matter was set for a
pretrial resolution conference on March 1, 2012.

II.    Jurisdiction and Disposition Hearing
       For its March 1, 2012 jurisdiction/disposition report, the DCFS interviewed
Mother who remained incarcerated. Mother admitted that she previously had been
diagnosed with bipolar disorder and schizophrenia, and was not currently taking any
medication. She denied that she had abandoned J.B. at the church and stated that she
now wanted to care for the child. She also reported that she did not have any relatives
with whom J.B. could be placed. Mother was unable to provide the DCFS with Alonzo’s
full name or date of birth. She said that Alonzo was arrested when she was three months
pregnant and she believed he was still incarcerated in Las Vegas. The DCFS attached a
due diligence declaration to its report which indicated that efforts to locate Alonzo had
been unsuccessful and his whereabouts remained unknown. The agency recommended
that J.B. be declared a dependent of the court and that family reunification services be
offered to Mother, but not to Alonzo.
       According to a parentage questionnaire completed by Mother on March 1, 2012,
Alonzo was J.B.’s father. Alonzo was not present at J.B.’s birth, was not married to
Mother or living with her at the time of the birth, and was not identified as the child’s
father on the birth certificate. Mother reported that Alonzo openly held himself out as
J.B.’s father, but he never received the child into his home or provided for his needs. She
denied that a paternity test was ever performed. At the March 1, 2012 pretrial resolution
conference, the juvenile court found that Alonzo was the alleged father of J.B. based on
Mother’s responses to the parentage questionnaire. The court also found that notice of
the proceedings had not been given to Alonzo and ordered the DCFS to complete a due
diligence search on him. The pretrial resolution conference was continued to April 10,
2012, and a jurisdiction hearing was set for May 15, 2012.




                                              3
       In a April 10, 2012 supplemental report, the DCFS stated that Alonzo had
contacted the agency in response to a letter sent through the due diligence search. In an
interview with the case social worker, Alonzo indicated he currently was incarcerated at
a fire camp following a conviction for narcotics sales. His most recent arrest was on
September 2, 2010 and he was due to be released on October 7, 2012. Alonzo stated that
he had a casual sexual relationship with Mother in the past and learned she was pregnant
shortly before his arrest. He acknowledged that he held himself out to be J.B.’s father,
but never had any contact with the child. He was open to taking a paternity test if
ordered by the court. Alonzo reported that he did not have any relatives with whom J.B.
could be placed. He was informed of the next scheduled hearing by the case social
worker, and indicated that he did not want to attend the hearing because he would lose his
placement at the fire camp. The case social worker sent Alonzo a Judicial Council JV-
450 Waiver of Appearance form for both the April 10, 2012 and May 15, 2012 hearings,
and Alonzo returned signed forms waiving his right to attend each hearing and requesting
that an attorney be appointed to represent him.
       In its supplemental report, the DCFS related that another man also had come
forward to claim that he might be the biological father of J.B. Da Juan Y. reported that
he and Mother had lived together from 2009 until shortly after J.B.’s birth, and that
Mother had admitted she had an affair during their relationship and did not know who the
father was. In a follow-up interview with the DCFS, Mother maintained that J.B.’s father
was Alonzo, not Da Juan. She also stated that she had been placed on probation, and
ordered to complete a parenting class. Although Mother was prescribed psychotropic
medication during her incarceration, she stopped taking it after her release. The DCFS
advised the court that both Alonzo and Da Juan were requesting a paternity test to
determine J.B.’s biological parentage, and recommended that the court order a paternity
test for both men. At the April 10, 2012 pretrial resolution conference, the juvenile court
appointed counsel to represent Alonzo.
       The jurisdiction and disposition hearing was held on May 15, 2012. Alonzo had
waived his appearance at the hearing, but his appointed counsel appeared on his behalf.

                                             4
The juvenile court sustained the petition as amended based on a finding that Mother had
been diagnosed with schizophrenia, and as a result of not taking her necessary
medication, she experienced a psychotic episode and abandoned J.B. The court declared
J.B. a dependent of the court under section 300, subdivision (b), and ordered that the
child be removed from Mother’s custody and remain suitably placed in foster care.
Mother was granted reunification services and monitored visitation with J.B. The court
noted that Alonzo was an alleged father only, was currently incarcerated, and was not
asking for custody of J.B. The court found that placement of J.B. with Alonzo would be
detrimental to the child’s safety and well-being, and denied Alonzo reunification services
pursuant to section 361.5, subdivision (a). Alonzo was granted monitored visitation upon
his release from custody. The court also advised the parties that it would sign an order
for paternity testing if one was submitted by counsel for the DCFS. Although it was not
noted in the court’s May 15, 2012 minute order, a written order for paternity testing of
both Alonzo and De Juan was signed by the court that same day. The matter was set for a
six-month review hearing on November 13, 2012.

III.   Section 366.21 Review Hearings
       In its November 13, 2012 status review report, the DCFS advised the juvenile
court that J.B. was doing well in foster care. Mother had been in partial compliance with
her case plan, but was arrested for battery on a police officer on August 30, 2012 and had
been incarcerated since that date. The DCFS reported that Alonzo’s current whereabouts
were unknown without noting whether he had been released from custody. Although the
agency stated that notice of the six-month review hearing had been sent to both Mother
and Alonzo via first class mail, a copy of the notice to Alonzo was not attached to the
report. At the six-month review hearing, Alonzo’s attorney appeared on his behalf and
was relieved from further representation. The juvenile court found that Mother was not
in compliance with her case plan and continued jurisdiction over J.B. was necessary. The
12-month review hearing was set for April 2, 2013.




                                             5
       In its April 2, 2013 status review report, the DCFS stated that J.B.’s current
caretakers were not willing to commit to a permanent plan for the child and the agency
was actively searching for an adoptive home. Mother had been released from jail on
February 6, 2013 and was in minimal compliance with her case plan. Alonzo had not had
any contact with J.B. The DCFS noted that Alonzo’s whereabouts were still unknown
and an updated due diligence search would be submitted. The agency did not, however,
send notice of the review hearing to Alonzo’s last known address. At the 12-month
review hearing, the juvenile court terminated Mother’s reunification services and ordered
permanent placement services for J.B. Alonzo did not attend the hearing and an attorney
was not appointed to represent him. The court set a section 366.26 selection and
implementation hearing for July 30, 2013.

IV.    Section 366.26 Selection and Implementation Hearing
       In its July 30, 2013 section 366.26 report, the DCFS informed the juvenile court
that J.B. had met with his prospective adoptive parents, Mr. and Mrs. M., on July 9, 2013.
He had a series of pre-placement visits with the family, which went very well, and was
placed in their home on July 19, 2013. Mr. and Mrs. M. had three children, including
two adopted children, and were committed to providing J.B. with a safe and nurturing
home. The DCFS reported that both Mother and Alonzo currently were incarcerated, but
did not indicate whether Alonzo had been continuously incarcerated since 2010 or had
been released and then arrested again. Both Mother and Alonzo were personally served
with notice of the section 366.26 hearing in early June 2013. The DCFS recommended
that the juvenile court terminate parental rights over J.B. with adoption as the permanent
placement goal, but that the matter be continued for the completion of an adoptive home
study for Mr. and Mrs. M.
       On July 30, 2013, the juvenile court held the section 366.26 hearing. Both Mother
and Alonzo attended the hearing, and Alonzo’s former counsel was reappointed to
represent him. As reported by his attorney, Alonzo had been aware of the dependency
proceedings for about a year, but he had not understood the ramifications of waiving his


                                             6
appearance at the prior hearings. Alonzo now regretted that decision and was requesting
a visitation order despite never having met J.B. The court stated that it would not require
the DCFS or the prospective adoptive parents to take J.B. to visit Alonzo in jail, but it
would ask the DCFS to send Alonzo a picture of the child. Mother advised the court that
she had been sentenced to four and a half years in state prison, and requested for the first
time that her second cousins, Jerry and Brandi B., be considered for a relative placement.
The juvenile court continued the hearing to October 1, 2013 for completion of the
adoptive home study and ordered the DCFS to assess Mother’s cousins for possible
placement if Mother provided their contact information.
       In its October 1, 2013 status review report, the DCFS stated that J.B. had adjusted
well to his prospective adoptive home and that an approved home study had been
completed for Mr. and Mrs. M., who remained committed to moving forward with the
adoption. The DCFS reported that it had been unable to assess Mother’s cousins for a
possible relative placement because Mother failed to provide their contact information
and simply said that she thought it was a “waste of time” to do so. Both Mother and
Alonzo remained incarcerated and had not had any contact with J.B. Mother told the
DCFS that she wanted the best for J.B. and asked that his adoptive parents send her
pictures of the child from time to time. Notice of the continued section 366.26 hearing
was served on both Mother and Alonzo via first class mail.
       On October 1, 2013, the date of the continued hearing, Alonzo filed a section
388 petition in which he requested that the paternity test previously ordered for him be
performed and that Jerry and Brandi B. be assessed for placement of J.B. The petition
alleged that it was in J.B.’s best interest to know his biological father and to be placed
with relatives who could provide him with family history and identity.
       Alonzo and his counsel appeared at the continued section 366.26 hearing. Mother
waived her appearance; her counsel attended the hearing on her behalf. With respect to
Alonzo’s request for a relative placement, his attorney informed the court that the
proposed caretakers, Jerry and Brandi B., were actually Alonzo’s brother and sister-in-
law rather than Mother’s cousins. The attorney provided the court with their contact

                                              7
information and indicated that they were interested in having J.B. placed in their home.
With respect to Alonzo’s request for paternity testing, the attorney stated that she
believed the court had ordered a paternity test at the May 15, 2012 jurisdiction and
disposition hearing, but she was not certain because the test was not noted in the court’s
minute order. The attorney asked the court to either order that the paternity test be
performed, or grant a continuance so that the parties could review the reporter’s transcript
from the hearing to determine whether the test was ever ordered.
       The juvenile court denied Alonzo’s section 388 requests. The court found that
J.B.’s current adoptive home was the appropriate placement for the child given his need
for stability and continuity of care, and explained that if Alonzo wanted his relatives to
be considered for placement, he should have made that request much earlier in the
proceedings. The court also noted that there was no indication in the record that a
paternity test for Alonzo previously had been ordered. The court observed that Alonzo
had waived his appearance at the May 15, 2012 hearing but had been represented by
counsel at the hearing, and stated that it was not going to order a paternity test at such a
late date. Proceeding with the section 366.26 hearing, the court denied Alonzo’s request
to set the matter for a contested hearing because he was an alleged father and did not
make an offer of proof. The court found adoption to be the appropriate permanent plan
for J.B. and terminated all parental rights over the child. On October 10, 2013, Alonzo
filed a timely notice of appeal.




                                              8
                                       DISCUSSION
       Alonzo argues that that his due process rights were violated because the juvenile
court and the DCFS denied him the opportunity to elevate his paternity status by
establishing that he was J.B.’s biological father. He specifically claims that the DCFS
failed to provide him with proper notice of certain hearings, and failed to administer a
paternity test previously ordered by the court. He also contends that these alleged errors
were prejudicial because, if he had been able to establish his paternity, he would have
been eligible for reunification services and consideration of a relative placement for J.B.
We conclude that the juvenile court and the DCFS did not fully comply with the statutory
requirements for notice to an alleged father and the procedure for determining paternity,
but that such errors were harmless beyond a reasonable doubt.

I.     Relevant Law
       “Dependency law recognizes three types of fathers: presumed, alleged and
biological. [Citations.]” (In re T.R. (2005) 132 Cal.App.4th 1202, 1208-1209.) “An
alleged father is a man who may be the father of the child but who has not established
biological paternity or presumed father status. [Citation.] A biological father is one
whose paternity of the child has been established, but who has not established that he
qualifies as the child’s presumed father. [Citation.] A presumed father is one who meets
one or more specified criteria listed in [Family Code] section 7611. . . . [Citation.]” (Id.
at p. 1209.) These statutory criteria include the man’s marriage or attempted marriage to
the mother, being named as the father on the birth certificate, or receiving the child into
his home and openly holding the child out as his natural child. (Fam. Code, § 7611.)
       “‘A father’s status is significant in dependency cases because it determines the
extent to which the father may participate in the proceedings and the rights to which he is
entitled. [Citation.] … Presumed father status entitles the father to appointed counsel,
custody (absent a finding of detriment), and a reunification plan. [Citation.]’ [Citation.]
The court may provide reunification services to a biological father, if it determines that
the provision of services will benefit the child. [Citation.] Due process for an alleged


                                              9
father requires only that he be given notice and an opportunity to appear and assert a
position and attempt to change his paternity status, in accordance with procedures set out
in section 316.2. [Citation.] He is not entitled to appointed counsel or to reunification
services. [Citation.]” (In re Kobe A. (2007) 146 Cal.App.4th 1113, 1120.)
       Section 316.2 sets forth the statutory procedures that protect an alleged father’s
limited due process rights. Subdivision (a) of the statute requires the juvenile court to
inquire as to the identity of all presumed or alleged fathers at the detention hearing or “as
soon thereafter as practicable.” (§ 316.2, subd. (a).) Subdivision (b) provides that “each
alleged father shall be provided notice at his last and usual place of abode by certified
mail return receipt requested alleging that he is or could be the father of the child. The
notice shall state that the child is the subject of proceedings under Section 300 and that
the proceedings could result in the termination of parental rights and adoption of the
child. Judicial Council form Paternity-Waiver of Rights (JV-505) shall be included with
the notice.” (§ 316.2, subd. (b).) Form JV-505 “specifically informs an alleged father
that he can compel the court to determine his paternity, and gives him the means to
request appointment of counsel, [to] state his belief that he is the father of the child,
and [to] ask that the court enter judgment of paternity.” (In re Kobe A., supra, 146
Cal.App.4th at p. 1121.)
       California Rules of Court, rule 5.365 (rule 5.365), which implements the
provisions of section 316.2, provides that the juvenile court “has a duty to inquire about
and, if not otherwise determined, to attempt to determine the parentage of each child who
is the subject of a petition filed under section 300. . . .” (Rule 5.365(a).) Subdivision (g)
of the rule states that when an alleged parent of a child is identified, the clerk of the
court generally “must provide to each named alleged parent, at the last known address,
by certified mail, return receipt requested, a copy of the petition, notice of the next
scheduled hearing, and Statement Regarding Parentage (Juvenile) (form JV-505).” (Rule
5.365(g).) Subdivision (h) of the rule states that when a person appears at a dependency
hearing and requests a judgment of parentage on form JV-505, the juvenile court must
determine “[w]hether that person is the biological parent of the child,” and if requested,

                                              10
“[w]hether that person is the presumed parent of the child.” (Rule 5.365(h).) To
determine parentage, the court “may order the child and any alleged parents to submit to
genetic tests,” or “may make its determination . . . based on the testimony, declarations,
or statements of the alleged parents.” (Rule 5.365(e).)
       When a child is taken into protective custody and a section 300 petition is filed,
the social worker must serve a notice of the initial hearing and a copy of the petition on
certain identified parties, including alleged fathers, “as soon as possible after the filing of
the petition.” (§ 290.1, subd. (c).) Upon the filing of the petition, the clerk of the juvenile
court also must serve a notice and copy of the petition on those “persons required to be
noticed as soon as possible,” and at least five days before the initial hearing if the child is
detained. (§ 290.2, subd. (c).) Following the initial hearing on the petition, notice of the
jurisdiction and/or disposition hearing must be served on certain enumerated parties,
including “the father or fathers, presumed and alleged.” (§ 291, subd. (a).) An alleged
father is not entitled to notices of review hearings held pursuant to sections 366.21 and
366.22 unless he is receiving services, but he is entitled to notice of the section 366.26
selection and implementation hearing. (§§ 293, subd. (a); 294, subd. (a).)
       “We typically apply a harmless-error analysis when a statutory mandate is
disobeyed, except in a narrow category of circumstances when we deem the error
reversible per se. This practice derives from article VI, section 13 of the California
Constitution, which provides: ‘No judgment shall be set aside, or new trial granted, in
any cause … for any error as to any matter of procedure, unless, after an examination of
the entire cause, including the evidence, the court shall be of the opinion that the error
complained of has resulted in a miscarriage of justice.’” (In re Jesusa V. (2004) 32
Cal.4th 588, 624; see also In re James F. (2008) 42 Cal.4th 901, 919 [“[i]f the outcome of
a [dependency] proceeding has not been affected, denial of a right to notice and a hearing
may be deemed harmless”].) Where an alleged parent is not provided with proper notice
of the dependency proceedings or advised of the right to establish paternity, reversal is
not required if the error is harmless beyond a reasonable doubt. (In re Marcos G. (2010)
182 Cal.App.4th 369, 387; In re Kobe A., supra, 146 Cal.App.4th at p. 1122.)

                                              11
II.    No Reversible Error
       Alonzo first argues that he was denied due process because he was not provided
with proper notice of the dependency proceedings. In particular, he asserts that the DCFS
failed to serve him with notice of the status review hearings, the social worker’s reports,
and Judicial Council form JV-505. While we agree that there was a failure to follow
certain statutory notice provisions in this case, the error was not prejudicial.
       The record reflects that, after Alonzo was identified as an alleged father and his
whereabouts were determined, he was served with Judicial Counsel form JV-450 for both
the April 10, 2012 pretrial resolution conference and the May 15, 2012 jurisdiction and
disposition hearing. There is no indication in the record that Alonzo was ever served
with a copy of the section 300 petition or with form JV-505, as required by section 316.2
and rule 5.635. The forms that were served on Alonzo advised him of his right to attend
the jurisdiction and disposition hearing and notified him that the hearing would be held
under section 300 to determine whether J.B. should be declared a dependent of the court.
They also advised Alonzo of his right to have an attorney appointed to represent him at
the hearing. However, the forms did not provide Alonzo with notice of his right to seek a
determination of paternity or the procedure for doing so. The forms also did not advise
Alonzo that the proceedings could result in the termination of his parental rights and the
adoption of J.B.
       Although there were defects in the initial notice provided to Alonzo as an alleged
father, the error was harmless beyond a reasonable doubt. In his April 2012 interview
with the DCFS, Alonzo was advised by the case social worker of his right to paternity
testing and specifically requested that a paternity test be ordered to determine if he was
J.B.’s biological father. The juvenile court granted the request at the May 15, 2012
jurisdiction and disposition hearing, and signed a written order for a paternity test for
Alonzo that same day. Alonzo waived his right to appear at both the pretrial resolution
conference and the jurisdiction and disposition hearing. However, at his request, Alonzo
was appointed counsel to represent him, and his counsel attended the pretrial resolution
conference, the jurisdiction and disposition hearing, and the six-month review hearing.

                                              12
While Alonzo complains that he was not given notice of the six-month and 12-month
review hearings, he was not entitled to notice of status review hearings as an alleged
father who was not receiving services. (§ 293, subdivision (a)(2) [“notice of the review
hearings held pursuant to Section 366.21 . . . shall be given to . . . [t]he presumed father
or any father receiving services”].) The DCFS also reported that, at the time of the
review hearings, Alonzo’s whereabouts were unknown.2 As an alleged father, Alonzo
was entitled to notice of the section 366.26 hearing, and he does not dispute that he was
given proper notice of that hearing and his right to attend. (§ 294, subd. (a)(2) [“notice of
a selection and implementation hearing held pursuant to Section 366.26 . . . shall be given
to . . . [t]he fathers, presumed or alleged”].) Alonzo made his first appearance in the case
at the July 30, 2013 section 366.26 hearing, where his appointed counsel acknowledged
that Alonzo had been aware of the proceedings for over a year. Thus, notwithstanding
the defects in the initial notice, Alonzo had actual notice of his right to participate in the
proceedings, to be appointed counsel to represent him, and to request a paternity test. In
light of the fact that Alonzo exercised those rights, the error in notice was not prejudicial.
       Alonzo also contends that his due process rights were violated because the
juvenile court failed to enforce its prior order for a paternity test, which precluded Alonzo
from elevating his paternity status from an alleged father to a biological father. Alonzo
claims that the error mandates reversal because he would have been eligible to receive
reunification services and to pursue a preferential relative placement for J.B. if he had



2      Alonzo claims that the DCFS should have known where he was residing at the
time of the December 2012 and April 2013 review hearings because he had advised the
agency of his place of incarceration in April 2012. However, Alonzo also told the case
social worker at that time that he was scheduled to be released from custody in October
2012. While the record is unclear as to whether Alonzo was in fact released, there is no
indication that he attempted to maintain any contact with the DCFS following his initial
interview. (In re Raymond R. (1994) 26 Cal.App.4th 436, 441 [social services agency
“has a duty initially to make a good faith attempt to locate the parents of a dependent
child,” but “once a parent has been located, it becomes the obligation of the parent to
communicate with the [agency]” and to “furnish a means of contact by mail”].)


                                              13
been able to establish his paternity. We agree that the juvenile court erred when it found
at the section 366.26 hearing that a paternity test had not previously been ordered for
Alonzo. Although it was omitted from the May 15, 2012 minute order, it is undisputed
that the court did sign a written order for a paternity test on that date. We conclude,
however, that any failure by the juvenile court or the DCFS to ensure that the paternity
test was completed prior to the termination of parental rights was harmless error.
       Even if Alonzo had been able to establish that he was J.B.’s biological father, the
outcome of the dependency proceedings would not have been any different. “‘[O]nly a
presumed, not a mere biological, father is a “‘parent’” entitled to receive reunification
services under section 361.5.’ [Citation.] Thus, the courts have ‘consistently held that a
biological father’s rights are limited to establishing his right to presumed father status,
and the court does not err by terminating a biological father’s parental rights when he has
had the opportunity to show presumed father status and has not done so. [Citations.]’
[Citation.]” (In re T.G. (2013) 215 Cal.App.4th 1, 5.) Alonzo does not argue that he met
the statutory requirements for a presumed father, and the record does not contain any
evidence to support a finding that he could have established presumed father status under
Family Code section 7611. Alonzo was never married to Mother and did not attempt to
marry her. He was not identified as J.B.’s father on the birth certificate. Although he
reportedly held J.B. out as his son, he never received the child into his home or had any
contact with him. Moreover, while the juvenile court has discretion to order reunification
services for a biological father if doing so would benefit the child (§ 361.5, subd. (a)),
there was no evidence that J.B. would have benefitted from such services. Alonzo was
incarcerated shortly after Mother became pregnant and was not eligible for release until
October 2012, which was shortly before the expiration of the initial reunification period.
At the time of the section 366.26 hearing in July 2013, Alonzo was again incarcerated,
and he still had not met J.B. or made any attempt to have contact with the child.
       Alonzo asserts that, if he had been able to raise his paternity status from an alleged
to a biological father, the juvenile court would have been required to consider placement
of J.B. with his paternal relatives. This argument lacks merit. When Alonzo was initially

                                              14
interviewed by the DCFS in April 2012, he was asked if he had any relatives with whom
J.B. could be placed and stated that there were none. Alonzo did not request that his
brother and sister-in-law be considered for a possible relative placement until the date of
the continued section 366.26 hearing in October 2013. At that point, J.B. had been living
in his prospective adoptive home for more than three months. He had adjusted well to
the home, an approved adoptive home study had been completed, and the prospective
adoptive parents were committed to providing J.B. with a stable and nurturing home.
Regardless of whether Alonzo could change his paternity status, there was no obligation
to place J.B. in a paternal relative’s home, and the juvenile court reasonably could find
that the belated request for a relative placement was not in the child’s best interest.
       The primary case relied on by Alonzo, In re Paul H. (2003) 111 Cal.App.4th 753,
does not compel a different conclusion. In that case, the Court of Appeal held that the
juvenile court’s failure to comply with the statutory notice provisions for alleged fathers
mandated reversal of an order terminating parental rights. As described by the appellate
court, the alleged father made “extensive, if ineffective, efforts to obtain paternity
testing on his own [which] were met with repeated roadblocks and, ultimately, were
unsuccessful.” (Id. at p. 761.) In concluding that the error was prejudicial, the Court of
Appeal explained: “There was minimal information before the juvenile court regarding
appellant’s circumstances and background. It appears the social worker never interviewed
appellant and provided no information to the juvenile court concerning his viability as a
custodian for the minor. We cannot assume, based on this dearth of information, that
had appellant established his paternity and been appointed counsel, he would not have
received reunification services.” (Id. at pp. 761-762.) In this case, however, there is
sufficient information in the record about Alonzo’s background and circumstances, his
notice of the proceedings, and his lack of a relationship with J.B., to allow us to conclude
that the procedural errors made by the juvenile court did not result in prejudice. Alonzo
has failed to demonstrate any error in the juvenile court’s orders requiring reversal.




                                              15
                                    DISPOSITION
      The juvenile court’s orders terminating Alonzo’s parental rights over J.B. and
selecting adoption as the child’s permanent plan are affirmed.




                                                ZELON, J.


We concur:




      PERLUSS, P. J.




      WOODS, J.




                                           16